RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2017-CA-1985-MR


KATHRYN MICHELLE HAWKINS                                            APPELLANT



                APPEAL FROM KNOX FAMILY COURT
v.           HONORABLE STEPHEN MICHAEL JONES, JUDGE
                     ACTION NO. 16-CI-00462



ROBERT MICHAEL ALLEN MILLS                                            APPELLEE



                                    OPINION
                                   VACATING

                                  ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Kathryn Hawkins appeals from two orders of the Knox

Family Court. One found her in contempt of court and ordered her to be

incarcerated for 179 days. The other was an order granting emergency custody of

her minor child to Robert Mills, the child’s father. We hold that the contempt issue
is moot and that the trial court’s order granting emergency custody is no longer

valid; therefore, we vacate the custody order.

                   FACTS AND PROCEDURAL HISTORY

             Appellant and Appellee were divorced on March 27, 2017, when the

Knox Circuit Court, Family Division, entered a decree of dissolution of marriage.

The parties agreed to share joint custody of their minor child and each was to have

equal timesharing. In addition, Appellant agreed to pay Appellee $8,000 for debt

owed on a credit card. The decree did not indicate a time limit for Appellant to

pay the debt. On June 14, 2017, the court entered an order directing Appellant to

provide proof that she had paid the debt. On August 9, 2017, Appellee filed a

motion for contempt for failing to make payments toward the debt. A hearing was

scheduled for November 1, 2017.

             On October 6, 2017, a neglect and abuse petition was filed in Barren

Circuit Court against Appellant involving the minor child. An emergency custody

order was entered in that case giving Appellee sole custody of the minor child. On

October 31, 2017, Appellee filed an ex parte motion for emergency custody and a

motion to modify the custody and timesharing arrangement in Knox Family Court.

             On November 2, 2017, a hearing was held on the motion for

contempt. During the hearing, the trial court believed Appellant had lied about her

employment status while testifying. The court held her in contempt for lying to the


                                         -2-
court. The court also held that Appellant should pay the $8,000 debt within 12

months. Near the end of the hearing, counsel for Appellee inquired about the

motion for emergency custody. The court stated that it would contact the Barren

Circuit Court to find out the details about that neglect and abuse case. Counsel for

Appellant then asked, “So, the court’s not going to do the motion to change

custody today?” The trial judge replied, “No.” Appellant was then removed from

the courtroom and taken to jail and the hearing was adjourned.

             The same day as the hearing, the trial court entered a calendar order

indicating Appellant was held in contempt and sentencing her to 179 days

incarceration. The order also indicated that Appellant’s parenting time was halted

until further hearing or order. Finally, the order indicated Appellant should pay the

$8,000 debt within 12 months. That same day, an order was entered scheduling a

hearing on Appellee’s motion to modify timesharing and custody for February 7,

2018.

             On November 8, 2017, the court entered an order granting emergency

custody to Appellee. The court indicated its order was based on the information it

received after contacting the Barren Family Court. Presumably sometime after the

November 2, 2017 hearing, the trial judge in this matter contacted the judge in the




                                         -3-
Barren Family Court neglect and abuse action and discussed the facts.1 There is

nothing in the record regarding what was discussed other than the facts set forth in

the November 8 emergency custody order. At the time the trial court entered the

November 8 order, the Barren Family Court’s records for the neglect and abuse

action were not in the Knox Family Court’s records. The Barren Family Court

records were not entered into the Knox Family Court’s records until January of

2018. Appellant filed motions to alter, amend, or vacate the contempt order and

the emergency custody order. Those motions were denied and this appeal

followed.

                                      ANALYSIS

              Appellant’s first argument is that the trial court erred in holding her in

contempt. We believe this argument is moot. Appellant was incarcerated for

contempt on November 1, 2017, and she was given a 179-day sentence. On

December 22, 2017, the trial court entered an order releasing her from jail and

probating the rest of her contempt sentence. This contempt happened almost three

years ago. The time ran on her contempt sentence long ago; therefore, any action

taken by this Court on this issue would have no effect.




1
 This is permissible pursuant to Kentucky Supreme Court Rules (SCR) 4.300, Canon 2, Rule
2.9.

                                            -4-
             Appellant’s second argument on appeal is that the trial court erred in

entering the emergency custody order because the court did not hold a hearing.

We agree. Emergency custody orders are controlled by Kentucky Revised Statutes

(KRS) 620.060. Pursuant to KRS 620.060(3), an emergency custody order “shall

be effective no longer than seventy-two (72) hours . . . unless there is a temporary

removal hearing with oral or other notice to . . . the parent or other person

exercising custodial control or supervision of the child, to determine if the child

should be held for a longer period.”

             Here, no hearing was held regarding Appellee’s emergency custody

motion. When it comes to hearings,

             we have held that “[d]ue process requires, at the
             minimum, that each party be given a meaningful
             opportunity to be heard.” Wright v. Wright, 181 S.W.3d
49, 53 (Ky. App. 2005). In turn, a party has a meaningful
             opportunity to be heard where the trial court allows each
             party to present evidence and give sworn testimony
             before making a decision. Id.

Holt v. Holt, 458 S.W.3d 806, 813 (Ky. App. 2015). The court in this case relied

on information it received, ex parte, from the Barren Family Court. The Knox

Family Court did not give Appellant a chance to present evidence or give

testimony regarding the Barren Family Court action. In addition, the records for

the Barren Family Court’s neglect and abuse action were not made a part of the

record until after the emergency custody order was entered.


                                          -5-
             Arguendo, even if we were to classify Appellee’s emergency motion

as simply a motion to modify timesharing or custody, then a hearing is still

necessary. KRS 403.320(1) and (3); KRS 403.350.

                                   CONCLUSION

             Based on the foregoing, we hold that the contempt issue on appeal is

moot. We also conclude that the trial court did not hold the required hearing when

it granted emergency custody to Appellee; therefore, the emergency custody order

expired after 72 hours. Unfortunately, the orders on appeal were entered almost

three years ago. This court does not know the current status of this case as it is

outside the record before us. If the trial court is still operating pursuant to its

emergency custody order, that order is hereby vacated.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Robert C. Bishop                            Lisa L. Fugate
 Brandenburg, Kentucky                       Barbourville, Kentucky




                                           -6-